DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species I (claims 1-6) in the reply filed on 6/14/2022 is acknowledged.
Claims 7-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/14/2022.
Claims 1-6 are allowable over the prior art of record. The restriction requirement among Species I-VI, as set forth in the Office action mailed on 5/13/2022, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 5/13/2022 is partially withdrawn.  Claims 7-10, directed to Species I-V are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 11-22 are withdrawn from consideration because they do not all require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 11-22 which are directed to species non-elected without traverse.  Accordingly, claims 11-22 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Cancel claims 11-22.
Allowable Subject Matter
Claims 1-10 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: the closest prior art, Naito (US 2018/0108737 and Naito hereinafter), discloses a semiconductor device (Figs. 4 and 5), comprising: a semiconductor substrate (10; [0083]) that includes a first conductivity type drift region (18; [0086]); a transistor portion (70; [0086]) that includes a first conductivity type emitter region (12; [0089]) having a doping concentration (N+) higher than the drift region (N-) in a region which is in contact with an upper surface of the semiconductor substrate; a diode portion (comprises 80 and 90; [0094] and [0102]) that includes a first conductivity type cathode region (82; [0101]) having a doping concentration (N+) higher than the drift region (N-) in a region which is in contact with a lower surface of the semiconductor substrate, includes a second conductivity type overlap region (22; [0105]) in a region other than the cathode region, and is arranged side by side with the transistor portion in a preset arrangement direction in an upper surface of the semiconductor substrate; an emitter electrode (52; [0054]) that is arranged above the semiconductor substrate; and an interlayer dielectric film (26; [0083]) that is provided between the semiconductor substrate and the emitter electrode, and is provided with a contact hole (opening between adjacent 26 islands in regions 80 and 90) for connecting the emitter electrode and the diode portion, wherein the cathode region is provided closer to a central side of the diode portion than an end portion of the emitter region in the arrangement direction (82 is closer to the middle of 80 than the end of 12 in 70), and the overlap region is provided to have a first length (length of 90) between the end portion of the emitter region and an end portion of the cathode region, wherein the cathode region is provided on the central side of the diode portion from an end portion of the contact hole in a stretching direction (z-direction) orthogonal to the arrangement direction (x-direction), the overlap region is provided to have a second length between the end portion of the contact hole and the end portion of the cathode region. Naito fails to expressly disclose and wherein the first length is larger than the second length.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 7:30 am - 4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813